Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application filed 04/16/2020. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin D. Lee on 10/18/2021.

The application has been amended as follows: 

【Claim 1】	(Currently Amended) A method of receiving a sidelink signal for each geographic region by a user equipment (UE) in a wireless communication system supporting sidelink, the method comprising:
	receiving at least one synchronization signal transmitted in each geographic region; and
	receiving the sidelink signal by configuring a reception timing for the sidelink signal for each geographic region based on the at least one synchronization signal,
wherein the sidelink signal is received in a time division multiplexed resource region for the each geographic region, and
wherein, based on overlap of a partial region between time division multiplexed resource regions, the UE demodulates the received sidelink signal by puncturing a resource element or a symbol mapped to the overlapping partial region from the received sidelink signal.

【Claim 2】	(Currently Amended) The method of claim 1, 
	wherein the reception timing is determined based on a reception timing of a synchronization signal for the each geographic region in which the sidelink signal is transmitted.

【Claim 3】	(Currently Amended) The method of claim 1,
	wherein the reception timing is changed according to the each geographic region in which the sidelink signal is transmitted.

【Claim 4】	(Currently Amended) The method of claim 1, 
wherein the reception timing is differently configured according to the each geographic region.

【Claim 5】	(Canceled)

【Claim 6】	(Currently Amended) The method of claim 1,
	wherein the synchronization signal is received a time division multiplexed synchronization resource region for the each geographic region 

【Claim 7】	(Canceled) 

【Claim 8】	(Currently Amended) The method of claim 1,
time division multiplexed 

【Claim 9】	(Original) The method of claim 1,
	wherein a size of the geographic region is determined based on at least one of a subcarrier spacing, a carrier frequency, or coverage of the UE.

【Claim 10】	(Original) The method of claim 1,
	wherein the number of geographic regions is determined based on at least one of a cyclic prefix (CP) length, a subcarrier spacing, a carrier frequency, or coverage of the UE.

【Claim 11】	(Currently Amended) The method of claim 1,
	wherein information for the time division multiplexed resource regions

【Claim 12】	(Currently Amended) The method of claim 1, further comprising:
	determining a first synchronization resource region related to geographic information of  division multiplexed synchronization resource regions for the each geographic region 
	transmitting the synchronization signal in the determined first synchronization resource region.

【Claim 13】	(Currently Amended) The method of claim 12,
	wherein, based on a change of the synchronization resource region  to a second synchronization resource region, the UE transmits a new synchronization signal in the changed the second synchronization resource region 

【Claim 14】	(Currently Amended) The method of claim 12,
	wherein the time division multiplexed synchronization resource regions 

【Claim 15】	(Currently Amended) An apparatus for configuring a reception timing of a sidelink signal for each geographic region in a wireless communication system supporting sidelink, the apparatus comprising:
	a processor; and
	a memory connected to the processor,
	wherein the processor receives information on at least one synchronization signal transmitted in each geographic region from the memory, and configures a timing at which the sidelink signal is to be received in the geographic region based on the received at least one synchronization signal,
wherein the sidelink signal is received in a time division multiplexed resource region for the each geographic region, and
wherein, based on overlap of a partial region between time division multiplexed resource regions, the UE demodulates the received sidelink signal by puncturing a resource element or a symbol mapped to the overlapping partial region from the received sidelink signal.

【Claim 16】 (Canceled) 

Allowable Subject Matter
Claims 1-4, 6, 8-15 are respectively renumbered as 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to disclose or suggest “receiving the sidelink signal by configuring a reception timing for the  wherein the sidelink signal is received in a time division multiplexed resource region for the each geographic region, and wherein, based on overlap of a partial region between time division multiplexed resource regions, the UE demodulates the received sidelink signal by puncturing a resource element or a symbol mapped to the overlapping partial region from the received sidelink signal” as recited in independent claims 1, 15. 
	The closest prior art are: 
WO 2017-171909 (cited in IDS) – describes selecting resources based on geo-location of the device for performing sidelink communication.
EP 3101927 (cited in IDS) – describes establishing synchronization with a device in a different cell.
US 2017/0027013 – describes D2D communication and what happens to the frame is overlap of resources occur.
US 2016/0044619 – describes D2D communication with a device in a different cell.
US 2016/0227496 – describes synchronization of D2D devices.
US 2016/0270012 – describes detecting synchronization signal and determining a synchronization reference for sending or receiving other D2D signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466